Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Takashi Saito on 07/21/2022.

The application has been amended as follows: 
1. (Currently Amended) A video encoding method, comprising: (A) selecting at least one mode as a first candidate mode from a predetermined first mode group for encoding a video; (B) selecting one mode as an encoding mode from a predetermined second mode group, based on the first candidate mode selected; and (C) encoding the video in the encoding mode selected, wherein the predetermined first mode group is defined by a first video codec standard, [[and]] the predetermined second mode group is defined by a second video codec standard different from the first video codec standard, and
the predetermined first mode group includes modes which do not belong to the predetermined second mode group.
2. (Original) The video encoding method according to claim 1, wherein (A) is executed by a first electronic circuit not including a processor, and (B) is executed by a second electronic circuit including a processor.
3. (Original)  The video encoding method according to claim 2, wherein the first electronic circuit and the second electronic circuit are mounted on different semiconductor substrates.
4.  (Original) The video encoding method according to claim 1, wherein (B) includes: (B-1) selecting at least one mode as a second candidate mode from the predetermined second mode group, based on the first candidate mode selected in (A); and (B-2) selecting the encoding mode from the second candidate mode selected in (B-1).
5. (Original) The video encoding method according to claim 4, wherein in (A), the first candidate mode is selected by calculating costs of modes included in the predetermined first mode group, and preferentially selecting a mode having a smaller cost, in (B-1), the second candidate mode is selected by selecting at least a mode closer to the first candidate mode from the predetermined second mode group, the first candidate mode being selected in (A), and in (B-2), the encoding mode is selected by calculating costs of modes selected in (B-1) and included in the second candidate mode, and preferentially selecting a mode having a smaller cost.
6.  (Cancelled)  
7. (Original) The video encoding method according to claim 1, wherein a total number of modes included in the predetermined first mode group is smaller than a total number of modes included in the predetermined second mode group.
8. (Cancelled)
9. (Currently Amended) A video encoding method, comprising: (A) selecting at least one mode as a first candidate mode from a predetermined first mode group for encoding a video; (B) selecting one mode as an encoding mode from a predetermined second mode group, based on the first candidate mode selected; and (C) encoding the video in the encoding mode selected, wherein the predetermined first mode group is defined by a first video codec standard, the predetermined second mode group is defined by a second video codec standard different from the first video codec standard, and the predetermined first mode group and the predetermined second mode group are each a collection of modes for intra prediction.
10. (Original) The video encoding method according to claim 1, wherein the predetermined first mode group and the predetermined second mode group are each a collection of modes for motion prediction.
11. (Original) The video encoding method according to claim 10, wherein each of the modes for motion prediction is defined by at least one of a method of specifying a reference image or a method of specifying precision of a motion vector.
12. (Original) The video encoding method according to claim 1, wherein the predetermined first mode group and the predetermined second mode group are each a collection of modes for a size of an encoding block.
13. (Currently Amended) A video encoding device, comprising:
a first mode selector which selects at least one mode as a first candidate mode from a predetermined first mode group for encoding a video; a second mode selector which selects one mode as an encoding mode from a predetermined second mode group, based on the first candidate mode selected; and
an encoder which encodes the video in the encoding mode selected, wherein the predetermined first mode group is defined by a first video codec standard, [[and]] the predetermined second mode group is defined by a second video codec standard different from the first video codec standard, and the predetermined first mode group includes modes which do not belong to the predetermined second mode group.
14. (Original) The video encoding device according to claim 13, wherein the first mode selector is a first electronic circuit not including a processor, and the second mode selector is a second electronic circuit including a processor.
15. (Original) The video encoding device according to claim 14, wherein the first electronic circuit and the second electronic circuit are mounted on different semiconductor substrates.
16. (Cancelled) 
17. (New) A video encoding device, comprising: a first mode selector which selects at least one mode as a first candidate mode from a predetermined first mode group for encoding a video; a second mode selector which selects one mode as an encoding mode from a predetermined second mode group, based on the first candidate mode selected; and an encoder which encodes the video in the encoding mode selected, wherein the predetermined first mode group is defined by a first video codec standard, 
the predetermined second mode group is defined by a second video codec standard different from the first video codec standard, and the predetermined first mode group and the predetermined second mode group are each a collection of modes for intra prediction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487